DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to the remarks filed on 6/30/2022. The amendments filed on 6/30/2022 have been entered. New claim 21 is added and has been entered, and claims 2, 4, and 14 are cancelled and therefore withdrawn from further consideration pursuant to 37 CFR 1.142(b). Rejections to claims 2, 4, and 14 have been withdrawn in light of the applicant’s cancellation of these claims. Accordingly, claims 1, 3, 5-11, 13, 15, 18 and 21 remain pending.
	After review of the applicant’s remarks and amendments to the claims, examiner agrees with the amendments and the objections to claims 2, 3, 7, and 11 have been withdrawn.
	After review of the Applicant’s remarks and the amendments to the claims, examiner agrees with the applicants remarks and the 35 USC § 101 rejection of claims 1 and 13 have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-6, 8-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler et al (US2015/0151142 A1, 2015-06-04) (hereinafter “Tyler”) as provided by applicant, in view of Sombune et al (Annu Int Conf IEEE Eng Med Biol Soc. 2017 Jul; 3365-3368, 2017-7-15) (hereinafter “Sombune”).

	Regarding claim 1, Tyler teaches a medical ultrasound imaging system (“A system for transcranial ultrasound neuromodulation that uses Doppler ultrasound imaging” [clm 22], figs. 1A-1C, 2B and assoc par) comprising: 
	an ultrasound imaging probe configured to emit ultrasound waves and receive associated echo signals (“The ultrasound source 12 may comprise a plurality of ultrasound transducers, for example an array of ultrasound transducers. The ultrasound source 12 may at the same time deliver and receive energy to track a tracking area” [0053], figs. 1A-1C, 6A-6B and assoc par; an ultrasound source (i.e. ultrasound imaging probe) comprising a plurality of ultrasound transducer arrays is configured to transmit ultrasound beams and receive ultrasound reflections [0050]-[0058] [0120]); 
	a user interface configured to receive a selection of a transcranial examination (“The user can input these parameters with the user interface 34” [0057], figs. 1A, 2B and assoc par; user selection of variables (e.g., frequencies, pulse pattern and duration, etc.) interpreted as selecting different transcranial examinations (e.g., high vs low frequency, therapeutic ultrasound vs imaging, etc.) [0050]-[0059] [0073]-[0077]);
	an interface in communication with the ultrasound imaging probe and the user interface (“The processor system 22 is coupled to a user interface 34... The processor system 22 is configured to communicate with the controller 16 to transmit the signals for use with the ultrasound source 12 in for implementation with one or more components of control system 16” [0057], fig. 1A and assoc par; processor system 22 bridges communication between the control system (i.e. interface) controlling ultrasound imaging probe, and the user interface [0050]-[0060]), 
the interface configured to receive a first image while the ultrasound imaging probe is positioned at a first imaging position with respect to a patient (“The controller 16 comprises a processer 18 having a computer readable medium 20. The computer readable memory 20 may comprise instructions for controlling the ultrasound source 12.” [0053], fig. 1A-1C and assoc par; “periodically scans the target area and repositions the acoustic focus, if necessary, to maintain the focus of the acoustic source at the desired target site. Multiple target sites may also be located in a scanning mode and focused on sequentially and/or simultaneously for acoustic data acquisition from multiple target sites using acoustic transducer/receiver array assemblies” [0108], figs. 1B-1C and assoc par; ultrasound probe scans a desired target site (i.e. first position) and the controller receives ultrasound image data from ultrasound probe [0027]-[0028] [0050]-[0060] [see fig. 1A reproduced below]); and 
	a processing component in communication with the interface (“The processor system 22 is coupled with the control system 16…The processor 22 comprises a computer readable memory 24 having instructions of one or more computer programs embodied thereon.” [0055], figs. 1A, 2B and assoc par; the processor system (i.e. processing component) is comprised of processors and communicates with the control system (i.e. interface) [0059] [see fig. 1A reproduced below]) and configured to; 

    PNG
    media_image1.png
    712
    713
    media_image1.png
    Greyscale

Ultrasound probe (boxed) and user interface 34 are in communication with processor 22 for ultrasound image processing (Tyler fig. 1A, annotated)
		determine Doppler information representative of blood flow within blood vessels based on data associated with the first image (“automated transcranial Doppler imaging (aTCD) of blood flow in the brain is used to generate one or more 3-dimensional maps of blood vessels in the brain” [0017], figs. 2B, 6A-6B and assoc par; acoustic data is acquired from scanning the target using ultrasound probe and used to derive blood flow velocity [0095]-[0099]); 
		determine a graphical representation of the blood vessels based on the Doppler information, the graphical representation comprising spatial coordinates describing locations along segments of the blood vessels and connectivity information of the blood vessels (“a three-dimensional map of brain blood vessels is generated by aTCD.” [clm 24], [0028]; “mapping of blood vessels can be used to identify target locations by spatial reference to blood vessels.” [0048]; the three dimensional map of blood vessels (i.e. graphical representation comprising spatial coordinates and connectivity information) is constructed using aTCD data processing to identify and distinguish neuroanatomical regions [0048]-[0051]); and
		use the graphical representation to identify a current imaging plane of the ultrasound imaging probe with respect to known blood vessel topography and produce a motion control configuration for repositioning the ultrasound imaging probe from the first imaging position to a second imaging position associated with the transcranial examination (“a change in the relative position of the one or more targeted brain regions and one or more transcranial ultrasound neuromodulation transducers during a transcranial ultrasound neuromodulation session is determined by comparing two or more aTCD images.” [clm 30], [0029]; “The position or orientation of one or more transcranial ultrasound neuromodulation transducers may be automatically changed based on the relative movement detected” [0029]; the system can recognize motion between distinct positions (i.e. first and second imaging positions) of ultrasound probe by comparing differences of two 3D maps of blood vessels [0027]-[0030]),
	but Tyler fails to explicitly teach applying a convolutional network (CNN). Applicant should note that Tyler does teach the use of machine vision algorithms to determine the position of the TCD components ([0138]).
	However, in the same field of endeavor, Sombune teaches a system to couple with transcranial doppler ultrasound (TCD) devices to provide real-time, high accuracy diagnosis for risk of stroke ([abst]),
	further teaching applying a convolutional network (CNN) to the graphical representation to identify a current imaging plane with respect to known blood vessel topography, the CNN trained based on at least the known blood vessel topography (“When the input is images, neurons in the layers of a CNN are arranged in three dimensions as width, height, and depth. The neurons in a layer will only be connected to a small region of the previous layer instead of fully-connected with all the previous layer’s neurons.” [Intro p.3365, col 2]; “After trial and error, we found that the combination of training data comprising images of original samples, random horizontally-flipped images of original samples, and samplewise standard deviation normalized images of original samples (divide each input by its standard deviation) provided the highest efficiency” [Data Aug p.3366-3367, col 2-1]; the CNN is trained using training data made up of TCD images of cerebral anatomy and imaging defects (e.g. signals related to embolic events, image artifacts, etc.) [see The Selected CNN Model; Data Augmentation; Experimental Setup] [see fig. 2 reproduced below])

    PNG
    media_image2.png
    316
    782
    media_image2.png
    Greyscale

The convolutional neural network structure applied to TCD ultrasound images to distinguish neuroanatomical regions (Sombune fig. 2)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the embodiments for medical ultrasound imaging systems and motion control configuration taught by Tyler to apply the trained CNN as taught by Sombune. Several strategies are known in the art for focusing ultrasound waves into a specific brain region; these strategies are advantageous for restricting the area of blood vessel imaging via aTCD (Tyler [0089]). Improved systems for targeting transcranial ultrasound neuromodulation based on neuroanatomy itself or fiduciary landmarks defined by neurovasculature including large blood vessels in the brain and smaller vessels in the vasculature network would be advantageous (Tyler [0014]). The developed CNN model can greatly advantage the study of emboli detection as it can determine features on its own and bypass the process of feature selection, reducing the need for human expertise (Sombune [Conc p.3367 col 2]).

	Regarding claim 5, Tyler in view of Sombune teach the system of claim 1, 
	wherein Tyler further teaches the processing component is further configured to: apply the Doppler information to determine an imaging plane corresponding to the first imaging position within the known blood vessel topography (“a three-dimensional map of brain blood vessels is generated by aTCD.” [clm 24], [0028]; “mapping of blood vessels can be used to identify target locations by spatial reference to blood vessels.” [0048]; [see claim 1 rejection]); and 
determine the motion control configuration based on the imaging plane and a target imaging plane associated with the transcranial examination within the known blood vessel topography (“The three-dimensional map of brain blood vessels generated by aTCD can serve as a fiduciary landmark for targeting transcranial ultrasound neuromodulation…The position or orientation of one or more transcranial ultrasound neuromodulation transducers may be automatically changed based on the relative movement detected in order to maintain targeting of one or more brain regions.” [0029]; change in the position of the targeted brain regions or ultrasound transducers can be determined by comparing aTCD images, and the motion control adjusts the image based on the targeted tissue desired to be imaged (i.e. target imaging plane) [see claim 1 rejection]),
	but Tyler fails to explicitly teach applying a CNN.
	However, in the same field of endeavor, Sombune teaches applying a CNN to the Doppler information to determine an imaging plane corresponding to the first imaging position within the known blood vessel topography (“When the input is images, neurons in the layers of a CNN are arranged in three dimensions as width, height, and depth. The neurons in a layer will only be connected to a small region of the previous layer instead of fully-connected with all the previous layer’s neurons.” [Intro p.3365, col 2]; “After trial and error, we found that the combination of training data comprising images of original samples, random horizontally-flipped images of original samples, and samplewise standard deviation normalized images of original samples (divide each input by its standard deviation) provided the highest efficiency” [Data Aug p.3366-3367, col 2-1]; [see claim 1 rejection]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to determine the motion control configuration based on the imaging plane and a target imaging plane taught by Tyler and apply the trained CNN as taught by Sombune. Improved systems for targeting transcranial ultrasound neuromodulation based on neuroanatomy itself or fiduciary landmarks defined by neurovasculature including large blood vessels in the brain and smaller vessels in the vasculature network would be advantageous (Tyler [0014]). The developed CNN model can greatly advantage the study of emboli detection as it can determine features on its own and bypass the process of feature selection, reducing the need for human expertise (Sombune [Conc p.3367 col 2]).

	Regarding claim 6, Tyler in view of Sombune teaches the system of claim 5, wherein Tyler further teaches the processing component is further configured to: 
	apply the Doppler information to determine a feature representative of the blood vessels of the patient's brain (“automated transcranial Doppler imaging (aTCD) of blood flow in the brain is used to generate one or more 3-dimensional maps of blood vessels in the brain” [0017]; system uses the aTCD data to target a brain blood vessel feature of interest [0110] [see claim 1 rejection]); and 
	determine the imaging plane within the known blood vessel topography based on a comparison of the feature against the known blood vessel topography (“The efficacy and actual targeting of transcranial ultrasound neuromodulation are compared to baseline, a desired value, and/or a value previously measured in a step 206 to determine whether targeting of transcranial ultrasound neuromodulation should be adjusted in the step 201.” [0130], fig. 2B and assoc par; TCD is assessed and the system readjusted based on comparisons against a desired value (i.e. features based on blood vessels) making up the three-dimensional map of brain blood vessels),
	but Tyler fails to explicitly teach applying the CNN to determine a feature vector. Tyler does teach 3-dimensional maps of brain blood vessels using analytical techniques ([0129], fig. 2B and assoc par).
	However, in the same field of endeavor, Sombune teaches applying the CNN to the Doppler information to determine a feature vector representative of the blood vessels of the patient's brain (“using spectrograms of the same TCD signal dataset as that of our previous work as inputs and the same experimental setup, Deep Convolutional Neural Network (CNN), which can learn features while training, was investigated for its ability to bypass the traditional handcrafted feature extraction and selection process. Extracted feature vectors from the suspected ESs are later determined whether they are of an ES, artifact (AF) or normal (NR) interval.” [abst]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the system taught by the modified combination of reference above by applying the CNN to determine a feature vector as taught by Sombune. Improved systems for targeting transcranial ultrasound neuromodulation based on neuroanatomy itself or fiduciary landmarks defined by neurovasculature including large blood vessels in the brain and smaller vessels in the vasculature network would be advantageous (Tyler [0014]). The developed CNN model can greatly advantage the study of emboli detection as it can determine features on its own and bypass the process of feature selection, reducing the need for human expertise (Sombune [Conc p.3367 col 2]).

	Regarding claim 8, Tyler in view of Sombune teach the system of claim 1, 
	wherein Tyler further teaches the motion control configuration includes at least one of a translation or a rotation of the ultrasound imaging probe (“means for focusing uses components that shift, rotate, or otherwise move one or more ultrasound transducers” [0089], figs. 1A-1C, 2B and assoc par; the ultrasound transducers (i.e. ultrasound probe) can shift and rotate (i.e. translation and rotation) to control motion of the probe [see claim 1 rejection]).

	Regarding claim 9, Tyler in view of Sombune teach the system of claim 1, 
	wherein Tyler further teaches the user interface is further configured to receive a selection of a target vascular location associated with the transcranial examination (“Having identified the location of the one or more target vessels in a scanning mode, one or more target vessel volumes may be selected for data acquisition and analysis” [0103]; user interface receives input to target vessels (i.e. selection of a target vascular location) during TCD examination).

	Regarding claim 13, Tyler teaches a method of medical ultrasound imaging (“A method of treating a subject with ultrasound energy” [clm 11], figs. 1A-1C, 2B and assoc par), comprising: 
	emitting, from an ultrasound imaging probe, ultrasound waves and receiving, via the ultrasound imaging probe, associated echo signals (“The ultrasound source 12 may comprise a plurality of ultrasound transducers, for example an array of ultrasound transducers. The ultrasound source 12 may at the same time deliver and receive energy to track a tracking area” [0053], figs. 1A-1C, 6A-6B and assoc par; [see claim 1 rejection]), Page 4 of 12 4860-0175-4406\2Appl. No. 16/963,553 
	receiving, at a user interface, a selection of a transcranial examination (“The user can input these parameters with the user interface 34” [0057], figs. 1A, 2B and assoc par); 
	receiving, from the ultrasound imaging probe, a first image while the ultrasound imaging probe is positioned at a first imaging position with respect to a patient (“The processor system 22 is coupled to a user interface 34... The processor system 22 is configured to communicate with the controller 16 to transmit the signals for use with the ultrasound source 12 in for implementation with one or more components of control system 16” [0057], fig. 1A and assoc par; [see claim 1 rejection]); 
	determining Doppler information representative of blood flow within blood vessels based on data associated with the first image (“automated transcranial Doppler imaging (aTCD) of blood flow in the brain is used to generate one or more 3-dimensional maps of blood vessels in the brain” [0017], figs. 2B, 6A-6B and assoc par); 
	determining a graphical representation of the blood vessels based on the Doppler information, the graphical representation comprising spatial coordinates describing locations along segments of the blood vessels and connectivity information of the blood vessels (“a three-dimensional map of brain blood vessels is generated by aTCD.” [clm 24], [0028]; “mapping of blood vessels can be used to identify target locations by spatial reference to blood vessels.” [0048]; [see claim 1 rejection]); and 
	using the graphical representation to identify a current imaging plane of the ultrasound imaging probe with respect to known blood vessel topography and to produce a motion control configuration for repositioning the ultrasound imaging probe from the first imaging position to a second imaging position associated with the transcranial examination (“a change in the relative position of the one or more targeted brain regions and one or more transcranial ultrasound neuromodulation transducers during a transcranial ultrasound neuromodulation session is determined by comparing two or more aTCD images.” [0029]; “The position or orientation of one or more transcranial ultrasound neuromodulation transducers may be automatically changed based on the relative movement detected” [0029]), 
	but Tyler fails to explicitly teach applying a convolutional network (CNN).
	However, in the same field of endeavor, Sombune teaches a method (Section II. CNN-Based System for Microembolus Detection; Section III. Experimental Setup),
	further teaching applying a convolutional network (CNN) to the graphical representation to identify a current imaging plane of the ultrasound imaging probe with respect to known blood vessel topography, the CNN trained based on at least the known blood vessel topography (“When the input is images, neurons in the layers of a CNN are arranged in three dimensions as width, height, and depth. The neurons in a layer will only be connected to a small region of the previous layer instead of fully-connected with all the previous layer’s neurons.” [Intro p.3365, col 2]; “After trial and error, we found that the combination of training data comprising images of original samples, random horizontally-flipped images of original samples, and samplewise standard deviation normalized images of original samples (divide each input by its standard deviation) provided the highest efficiency” [Data Aug p.3366-3367, col 2-1]). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the embodiments for medical ultrasound imaging methods and motion control configuration taught by Tyler to apply the trained CNN as taught by Sombune. Several strategies are known in the art for focusing ultrasound waves into a specific brain region; these strategies are advantageous for restricting the area of blood vessel imaging via aTCD (Tyler [0089]). Improved systems for targeting transcranial ultrasound neuromodulation based on neuroanatomy itself or fiduciary landmarks defined by neurovasculature including large blood vessels in the brain and smaller vessels in the vasculature network would be advantageous (Tyler [0014]). The developed CNN model can greatly advantage the study of emboli detection as it can determine features on its own and bypass the process of feature selection, reducing the need for human expertise (Sombune [Conc p.3367 col 2]).


Claims 3, 7, 10-11, 15, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler in view of Sombune as applied to claim 1 above, and further in view of Rothberg et al (US2017/0360412 A1, 2017-12-21) (hereinafter “Rothberg”).

	Regarding claim 3, Tyler in view of Sombune teach the system of claim 1, wherein Tyler further teaches the processing component and the connectivity information [see claim 1 rejection], 
	but the combination of references above fails to explicitly teach a covariance matrix.
	However, in the same field of endeavor, Rothberg teaches an ultrasound imaging system comprising an ultrasound imaging probe, processing component and configured to apply a convolutional network (CNN) (“An apparatus, comprising: at least one processor configured to: obtain an ultrasound image of a subject” [clm 1]; “a multi-layer neural network” [0009]-[0013]),
	further teaching the processing component is configured to determine a covariance matrix based on the connectivity information, wherein the CNN is applied to the covariance matrix (“principal components analysis (PCA), may be integrated into a convolutional neural network in order to obtain robust predictions” [0275]; “it is often possible to observe correlations in the position of different landmarks of the body since they are tightly entangled with each other…When shapes are described as aligned point sets across the entire dataset, PCA reveals what correlations exist between different points …by computing the eigenvectors of the covariance matrix” [0284]; prior statistical knowledge, obtained through principal components analysis (PCA), may be integrated into a convolutional neural network, covariance matrix represents the variance associated with each principle component – correlating to blood vessels/chambers (e.g., landmark localization in 2D echocardiography images acquired from parasternal long axis view, left ventricle segmentation of the heart in scans acquired from apical four chamber view, etc.) [0275]-[0289]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the embodiments taught by the combination of references above with a covariance matrix as taught by Rothberg. Several strategies are known in the art for focusing ultrasound waves into a specific brain region; these strategies are advantageous for restricting the area of blood vessel imaging via aTCD (Tyler [0089]).  A system which employs the disclosed techniques may guide an ultrasound device operator to capture medically relevant ultrasound images of the correct anatomical structure (Rothberg [0004]-[0005]). The developed CNN model can greatly advantage the study of emboli detection as it can determine features on its own and bypass the process of feature selection, reducing the need for human expertise (Sombune [Cncl p.3367 col 2]).

	Regarding claim 7, Tyler in view of Sombune teach the system of claim 1, 
	wherein Tyler further teaches the connectivity information of the known blood vessel topography [see claim 1 rejection],
	but the combination of references above fails to explicitly teach a covariance matrix.
	However, in the same field of endeavor, Rothberg teaches the CNN is further trained based on at least a covariance matrix determined based on connectivity information of the known blood vessel topography (“covariance matrix” [0284]; “(PCA), may be integrated into a convolutional neural network” [0275]; [see claim 3 rejection] above).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the embodiments taught by the combination of references above with a covariance matrix as taught by Rothberg. A system which employs the disclosed techniques may guide an ultrasound device operator to capture medically relevant ultrasound images of the correct anatomical structure (Rothberg [0004]-[0005]). The developed CNN model can greatly advantage the study of emboli detection as it can determine features on its own and bypass the process of feature selection, reducing the need for human expertise (Sombune [Cncl p.3367 col 2]).

	Regarding claim 10, Tyler in view of Sombune teach the system of claim 1, 
	wherein Tyler further teaches a display in communication with the processing component (“The user interface 34 may comprise a display 36 such as a touch screen display.” [0057], figs. 1A, 2B and assoc par), and the motion control configuration for operating the ultrasound imaging probe [see claim 1 rejection],
	but the combination of references above fails to explicitly teach the display configured to display an instruction.
	However, in the same field of endeavor, Rothberg teaches a display in communication with the processing component (“The computing device 704 may comprise an integrated display 706 that is configured to display one or more user interface screens of the diagnostic application” [0212], figs. 7A-7H and assoc par), 
the display configured to display an instruction, based on the motion control configuration, for operating the ultrasound imaging probe such that the ultrasound imaging probe is repositioned to the second imaging position (“the image acquisition assistance screen may display one or more instructions regarding how to reposition the ultrasound device to obtain an ultrasound image that contains the target anatomical view” [0217], figs. 7A-7H and assoc par).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the medical ultrasound imaging system taught by the combination of references above with the display as taught by Rothberg. A system which employs the disclosed techniques may guide an ultrasound device operator to capture medically relevant ultrasound images of the correct anatomical structure (Rothberg [0004]-[0005]). The developed CNN model can greatly advantage the study of emboli detection as it can determine features on its own and bypass the process of feature selection, reducing the need for human expertise (Sombune [Cncl p.3367 col 2]).

	Regarding claim 11, Tyler in view of Sombune teach the system of claim 1, 
	wherein Tyler further teaches a display in communication with the processing component [see claim 10 rejection], the imaging positions [see claim 1 rejection], and the blood vessels on top the known blood vessel topography (“a first three-dimensional map of brain blood vessels is generated with aTCD and stored in machine-readable format; one or more subsequent brain blood vessel maps generated by aTCD image a subset of one or more brain blood vessels mapped in the detailed three-dimensional map;” [clm 25]; blood vessels generated in the first detailed three-dimensional map (i.e. known blood vessel topography), subsequent blood vessel image are subsets of the detailed three-dimensional map),
	but the combination of references above fails to explicitly teach a graphical overlay.
	However, in the same field of endeavor, Rothberg teaches a display in communication with the processing component (“the apparatus further comprises a display coupled to the at least one processor” [0032]), 
the display configured to display at least one of a graphical view including an overlay of at least one of a first imaging plane associated with the first imaging position, (“the at least one processor is configured to generate the augmented reality interface at least in part by identifying a pose of the ultrasound device in the image of the ultrasound device.” [0033], figs. 1, 5B, 6 and assoc par; [see fig. 5B reproduced below]), and
a second imaging plane associated with the second imaging position, (“processor is configured to identify a location of the ultrasound device in the image of the ultrasound device and wherein the at least one processor is configured to overlay the ultrasound image onto the image of the ultrasound device using the location of the ultrasound device” [0042], fig. 5B and assoc par).

    PNG
    media_image3.png
    678
    709
    media_image3.png
    Greyscale

Graphical overlay of ultrasound with instruction for adjustment from the currently detected (first) position to an optimal (second) position) (Rothberg fig. 5B, annotated)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine and the blood vessels on top of the known blood vessel topography as taught by the combination of references above with a graphical overlay as taught by Rothberg. Several strategies are known in the art for focusing ultrasound waves into a specific brain region; these strategies are advantageous for restricting the area of blood vessel imaging via aTCD (Tyler [0089]).  A system which employs the disclosed techniques may guide an ultrasound device operator to capture medically relevant ultrasound images of the correct anatomical structure (Rothberg [0004]-[0005]).
	
	Regarding claim 15, Tyler in view of Sombune teach the method of claim 13, 
	wherein Tyler further teaches the connectivity information [see claim 1, 13 rejections],
	but the combination of references above fails to explicitly teach a covariance matrix.
	However, in the same field of endeavor, Rothberg teaches a method [clm 11],
further teaching determining a covariance matrix based on the connectivity information, wherein the CNN is applied to the covariance matrix (“covariance matrix” [0275]-[0289]; “principal components analysis (PCA), may be integrated into a convolutional neural network” [0275]; [see claim 3 rejection]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the ultrasound imaging method taught by the combination of references above with a covariance matrix as taught by Rothberg. A system which employs the disclosed techniques may guide an ultrasound device operator to capture medically relevant ultrasound images of the correct anatomical structure (Rothberg [0004]-[0005]).

	Regarding claim 18, Tyler in view of Sombune teach the method of claim 13, 
	wherein Tyler further teaches the motion control configuration for operating the ultrasound imaging probe such that the ultrasound imaging probe is repositioned to the second imaging position, a translation or a rotation of the ultrasound imaging probe (“means for focusing uses components that shift, rotate, or otherwise move one or more ultrasound transducers” [0089], figs. 1A-1C, 2B and assoc par; [see claim 1, 8, 10-11, 13 rejections]),
	but the combination of references above fails to explicitly teach transmitting an instruction to a display.
	However, in the same field of endeavor, Rothberg teaches transmitting an instruction to at least one of a display or a robotic system, based on the motion control configuration, for operating the ultrasound imaging probe such that the ultrasound imaging probe is repositioned to the second imaging position (“configured to provide the instruction at least in part by causing the display to provide the instruction to the operator” [0066]), 
the instruction including at least one of a translation or a rotation of the ultrasound imaging probe (“the computing device is configured to provide the at least one instruction at least in part by providing an instruction to move the ultrasound device in a translational direction and/or a rotational direction” [0011], figs. 3A-3B, 5B and assoc par; [see claim 1, 9-10 rejections; figs. 3A-3B, 5B reproduced below]).

    PNG
    media_image4.png
    540
    823
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    613
    615
    media_image5.png
    Greyscale

Display with repositioning instructions to produce an optimal ultrasound image by rotating the probe (Rothberg figs. 3A-3B, 5B)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the ultrasound imaging method taught by the combination of references above with the display and instructions taught by Rothberg. Several strategies are known in the art for focusing ultrasound waves into a specific brain region; these strategies are advantageous for restricting the area of blood vessel imaging via aTCD (Tyler [0089]). Improved systems for targeting transcranial ultrasound neuromodulation based on neuroanatomy itself or fiduciary landmarks defined by neurovasculature including large blood vessels in the brain and smaller vessels in the vasculature network would be advantageous (Tyler [0014]). A system which employs the disclosed techniques may guide an ultrasound device operator to capture medically relevant ultrasound images of the correct anatomical structure (Rothberg [0004]-[0005]).

	Regarding claim 21, Tyler in view of Sombune teach the system of claim 1, 
	wherein Tyler further teaches a display in communication with the processing component [see claim 10 rejection], the display configured to display an expected view of blood vessels associated with the second imaging position on top of the known blood vessel topography (“One or more subsequent brain blood vessel maps generated by aTCD may image a subset of one or more brain blood vessels mapped in the detailed three-dimensional map.” [0028]; “The three-dimensional map of brain blood vessels generated by aTCD can serve as a fiduciary landmark for targeting transcranial ultrasound neuromodulation” [0029]; the three-dimensional map (i.e. known blood vessel topography) is used as a fiduciary to guide subsequent brain blood vessel maps (i.e. expected view of blood vessels) which are imaged and displayed),
	but the combination of references above fails to explicitly teach a graphical overlay.
	However, in the same field of endeavor, Rothberg teaches a display in communication with the processing component (“the apparatus further comprises a display coupled to the at least one processor” [0032]), 
the display configured to display a graphical view including an overlay of an expected view of blood vessels associated with the second imaging position on top of the known blood vessel topography (“processor is configured to identify a location of the ultrasound device in the image of the ultrasound device and wherein the at least one processor is configured to overlay the ultrasound image onto the image of the ultrasound device using the location of the ultrasound device” [0042], fig. 5B and assoc par; [see fig. 5B reproduced below]).

    PNG
    media_image3.png
    678
    709
    media_image3.png
    Greyscale

Expected ultrasound image of blood vessels overlaid on the display (Rothberg fig. 5B, annotated)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine and the blood vessels on top of the known blood vessel topography as taught by the combination of references above with a graphical overlay as taught by Rothberg. Several strategies are known in the art for focusing ultrasound waves into a specific brain region; these strategies are advantageous for restricting the area of blood vessel imaging via aTCD (Tyler [0089]).  A system which employs the disclosed techniques may guide an ultrasound device operator to capture medically relevant ultrasound images of the correct anatomical structure (Rothberg [0004]-[0005]).


Response to Arguments
	Applicant’s arguments, see p.9-12, filed 6/30/2022, with respect to the previous rejections of claims 1-5 and 7-18 under 35 U.S.C. 103 have been fully considered and are persuasive, and therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the following: new amendments provided by applicant and attached remarks, different interpretation of the previously applied references, and newly added claims. Newly added claim 21 is addressed in the 35 U.S.C. 103 section above.
	Regarding the claim rejections under 35 U.S.C. 103, applicant submits that the arguments presented for amended claim 1 also apply to claim 13, as claim 13 is amended herein to include similar recitations not taught or suggested by the combination of references applied in the Office Action. The remarks primarily reference amended claim 1 for brevity, only. Applicant argued the following:
	Solely in the interest of compact prosecution, claim 1 is amended herein to further specify that the processing component is configured to: 
	determine Doppler information representative of blood flow within blood vessels based on data associated with the first image; determine a graphical representation of the blood vessels based on the Doppler information, the graphical representation comprising spatial coordinates describing locations along segments of the blood vessels and connectivity information of the blood vessels; and apply a convolutional network (CNN) to the graphical representation to identify a current imaging plane of the ultrasound imaging probe with respect to known blood vessel topography and produce a motion control configuration for repositioning the ultrasound imaging probe from the first imaging position to a second imaging position associated with the transcranial examination, the CNN trained based on at least the known blood vessel topography. 
Independent claim 13, directed to a method, is amended similarly.
	The combination of Mourad and Rothberg fails to teach or suggest at least the aforementioned features of amended claim 1. Mourad fails to disclose, for example, a system containing a processing component configured to "determine a graphical representation of the blood vessels based on the Doppler information, the graphical representation comprising spatial coordinates describing locations along segments of the blood vessels and connectivity information of the blood vessels," as recited in amended claim 1, or a processing component configured to "apply a convolutional network (CNN) to the graphical representation to identify a current imaging plane of the ultrasound imaging probe with respect to known blood vessel topography," as further recited in amended claim 1. At best, Mourad discloses the implementation of artificial neural networks and a "display [that] may provide a graphical image designed to communicate to the user, at any given orientation of the transducer, the direction of larger values of [blood] flow in the MCA relative to the real time position of the cursor." Mourad, [0229]. The graphical image may depict "arrows pointing in different directions, e.g. one pointing 'up' one pointing 'down,' wherePage 10 of 12 4860-0175-4406\2Appl. No. 16/963,553up and down are known to the user to represent deeper relative to the present position of the cursor, and more shallow relative to the present position of the cursor, respectively." Id. Such disclosures do not amount to a teaching or suggestion of a processing component configured to "determine a graphical representation of the blood vessels based on the Doppler information," as recited in amended claim 1, let alone such that "the graphical representation compris[es] spatial coordinates describing locations along segments of the blood vessels and connectivity information of the blood vessels," as further recited in amended claim 1. The blood flow determinations made and displayed in accordance with Mourad also fail to embody results indicative of one or more processing components capable of performing such recitations. 
	Rothberg fails to cure the deficiencies of Mourad. Rothberg discloses displays communicatively coupled or integrated within computer processors configured to display instructions to an operator ([0008]), an augmented reality interface ([0032]), a composite image ([0073]), an identified remedial action ([0103]), a diagnosis ([0104]), a recommended treatment ([0105]), an ultrasound image ([0198]), and/or various medical parameters ([0199]). Rothberg provides no indication that any of the configurations of computer processors or associated displays disclosed therein are configured to "determine a graphical representation of the blood vessels based on the Doppler information, the graphical representation comprising spatial coordinates describing locations along segments of the blood vessels and connectivity information of the blood vessels," as recited in amended claim 1 and similarly in amended claim 13. Nor does Rothberg teach or suggest that the display of the claimed graphical representation would even be possible, as the capability to determine "spatial coordinates describing locations along segments of [] blood vessels and [their associated] connectivity" is not taught or suggested in any embodiment therein.  
	Dependent claim 6 was separately rejected under 35 U.S.C. § 103 for being allegedly unpatentable over Mourad in view of Rothberg, and further in view of non-patentPage 11 of 12 4860-0175-4406\2Appl. No. 16/963,553literature reference titled "Automated Embolic Signal Detection Using Deep Convolutional Neural Network" to Sombune et al. ("Sombune"). Applicant respectfully traverses this rejection at least because Sombune fails to cure the deficiencies of Mourad and Rothberg with respect to amended claim 1, from which claim 6 depends. Claim 6 is thus patentable over Mourad, Rothberg, and Sombune for at least the same reasons amended claim 1 is patentable, along with the additional elements recited in claim 6. Accordingly, for at least the reasons discussed above with respect to amended claim 1, reconsideration and withdrawal of the rejection of claim 6 are respectfully requested. 

	Examiner agrees with the Applicant’s arguments regarding the original rejection to the newly amended claims 1 and claim 13, and additionally claim 6, and hence, the rejections over Mourad in view of Rothberg (and further in view of Sombune) have been withdrawn. New grounds of rejection have been used to issue rejections under 35 U.S.C. 103. The claimed invention, including the newly amended claim elements, fails to overcome the prior art of Tyler in view of Sombune as applied to claims 1 and 13. Specifically, applicant argued that the prior art failed to disclose "a graphical representation of the blood vessels based on the Doppler information, the graphical representation comprising spatial coordinates describing locations along segments of the blood vessels and connectivity information of the blood vessels," and "apply a convolutional network (CNN) to the graphical representation to identify a current imaging plane of the ultrasound imaging probe with respect to known blood vessel topography,". Examiner agrees that the prior art of Mourad and Rothberg fails to explicitly teach the amended claims as aforementioned, however the new grounds of rejection of Tyler in view of Sombune address the amended subject matter as claimed in claims 1 and 13. Regarding the Applicant’s first point, Tyler teaches "a graphical representation of the blood vessels based on the Doppler information, the graphical representation comprising spatial coordinates describing locations along segments of the blood vessels and connectivity information of the blood vessels," (“automated transcranial Doppler imaging (aTCD) of blood flow in the brain is used to generate one or more 3-dimensional maps of blood vessels in the brain” [0017], figs. 2B, 6A-6B and assoc par; [see claim 1 rejection; fig. 2B reproduced below]). 


    PNG
    media_image6.png
    746
    835
    media_image6.png
    Greyscale

A 3D map of brain blood vessels 208 is generated based on aTCD scans conducted on a subject 213 (Tyler fig. 2B)
	Regarding Applicant’s second point, Sombune teaches the application of “a convolutional network (CNN) to the graphical representation to identify a current imaging plane of the ultrasound imaging probe with respect to known blood vessel topography," (“When the input is images, neurons in the layers of a CNN are arranged in three dimensions as width, height, and depth. The neurons in a layer will only be connected to a small region of the previous layer instead of fully-connected with all the previous layer’s neurons.” [Intro p.3365, col 2]; “After trial and error, we found that the combination of training data comprising images of original samples, random horizontally-flipped images of original samples, and samplewise standard deviation normalized images of original samples (divide each input by its standard deviation) provided the highest efficiency” [Data Aug p.3366-3367, col 2-1]; [see claim 1 rejection; fig. 2 reproduced below]).


    PNG
    media_image2.png
    316
    782
    media_image2.png
    Greyscale

The convolutional neural network structure applied to TCD ultrasound images to distinguish neuroanatomical regions (Sombune fig. 2)
	In view of the above prior art disclosures, claims 1, 13 and the new added claim 21 are rejected under 35 U.S.C. 103. Examiner respectfully notes that the dependent claims 3, 5-11,13, and 18 were traversed, on the basis of the independent claims 1 and 13 not being taught or disclosed. No other arguments regarding the limitations and teachings recited in the depending claims are provided. Hence, claims 1, 3, 5-11, 13, 18 and 21 are rejected under 35 U.S.C. 103.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F MCDONALD/Examiner, Art Unit 3793 

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793